Citation Nr: 1515690	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  06-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to June 1968, including in Vietnam from December 1966 to December 1967.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in support of these claims during a hearing held at the RO before a Veterans Law Judge (VLJ) in August 2007.  In November 2007, July 2009 and August 2010, the Board remanded these claims to the Agency of Jurisdiction (AOJ), including via the Appeals Management Center, for additional development.  In March 2012, the Board affirmed the RO's July 2005 denial of these claims.   

The Veteran then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion For Remand (JMR), the Court remanded these claims to the Board for actions consistent with the terms of the JMR.  The Board in turn remanded these claims to the AOJ for additional development in October 2013. 

By letter dated February 2015, the Board informed the Veteran that the VLJ who conducted his August 2007 hearing was no longer employed by the Board and, unless the Veteran requested another Board hearing within 30 days, his case would be reassigned to a different VLJ.  The Veteran did not respond.  The Board thus assumes the Veteran does not want another hearing and proceeds accordingly.
 
VA processed this appeal partly electronically, utilizing Virtual VA and the Veterans Benefits Management System (VBMS), paperless claims processing systems.  Review of this appeal, whether present or future, must therefore include consideration of these electronic records as well as the records in the physical claims file.

For the reasons that follow, the Board again remands these claims to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

In their December 2012 JMR, the parties involved in this appeal agree that, in its prior decision, the Board failed to adjudicate all raised theories of entitlement to service connection for an acquired psychiatric disability, specifically, the theory that the Veteran's service-connected facial acne caused or aggravated his depression.   

In October 2013, the Board remanded this claim to the RO for the purpose of obtaining a medical opinion on the matter.  As instructed, the RO secured an opinion, but this opinion is inadequate.  It focuses on whether the acne caused the depression, but fails to mention whether it aggravates the depression.  The opinion must therefore be returned for additional commentary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (substantial compliance with remand directives required).  

In addition, in pursuing this claim, the Veteran identified multiple psychiatric disabilities with which he suffers, including, in pertinent part, depression and PTSD.  In initially deciding this claim in July 2005, the RO considered the Veteran's entitlement to service connection for major depression only.  By rating decision dated May 2008, however, it denied service connection for PTSD, a decision the Veteran did not appeal.  Thereafter, in a July 2009 remand, the Board recharacterized the claimed mental health disorder more broadly, as shown above, to include all psychiatric disabilities.  According to the Veteran's written statements, he clearly intends his PTSD to be considered part of his original appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

In January 2015 and March 2015, the Veteran and C. W., a retired serviceman, submitted statements in support of this appeal.  According to the Veteran's statement, the VA examination he underwent for the purpose of determining whether he has PTSD was inadequate.  Allegedly, the examiner asked him to identify his parents and their ages, to indicate whether they are still alive and, if not, how he felt about it; the examiner then said the Veteran looked in good shape before completing the examination.  According to C.W., who accompanied the Veteran to the examination, the examination took approximately 15 minutes, after which the Veteran walked out visibly upset and frustrated due to the questions asked.  

The Veteran asserts that he has been clinically diagnosed with PTSD.  VA and private treatment records include both positive and negative PTSD screens, indicate that the Veteran has a component of PTSD, PTSD symptoms and possible rearoused PTSD, and refer to the Veteran as an individual with PTSD, but do not include an actual PTSD diagnosis.  Rather, they include diagnoses of multiple other psychiatric disabilities.  If the Veteran is aware of medical records that include the alleged clinical PTSD diagnosis, the AOJ should obtain such records.  

The claim of service connection for a sleep disorder is inextricably intertwined with the psychiatric disorder claim. Adjudication is deferred following the development specified, below. 

Accordingly, this claim is REMANDED for the following action: 

1.  Contact the Veteran for the purpose of determining whether there are outstanding records of his alleged treatment for PTSD.  Ask him to identify any medical provider who has diagnosed him with PTSD and to authorize the release of the records of such treatment.  

2.  Secure and associate with the claims file all pertinent PTSD treatment records the Veteran identifies.  

3.  If records are received, which include a PTSD diagnosis, undertake any necessary development in support of the PTSD component of this claim.

4.  After receipt of any pertinent treatment records, return the claims file to the VA examiner who evaluated the Veteran's mental health in June 2014 for an addendum opinion discussing whether the Veteran's service-connected facial acne aggravates his mental health.  Request the examiner do the following prior to expressing an opinion:

a.  Review the claims file, including post-service treatment records confirming that the Veteran has a variously diagnosed psychiatric disability and the Veteran's written statements and testimony claiming that his acne negatively affects his depression.  

b.  Indicate in writing in the report that the review included this pertinent information. 

c.  Offer an opinion regarding whether and to what extent the Veteran's service-connected facial acne aggravates his currently-diagnosed psychiatric disability, however characterized.

d.  Provide detailed rationale with references to the record.  

e.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and what evidence is needed to aid in providing such an opinion. 

5.  Review the addendum opinion to ensure it includes all requested information, particularly rationale, and, if not, return it to the examiner for correction.

6.  Readjudicate this claim based on all evidence of record.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate amount of time to respond before returning the file to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

